Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being obvious over Kazama et al. (WO2018056037) in view of SMC Corporation (DE202017105319U1).
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Kazama et al. discloses (claim 1) a fluid pressure cylinder with a body 136 having a rectangular parallelepiped shape with a cylinder hole 144, a piston 138 movably accommodated in the cylinder hole 144, and a piston rod 140 secured to the piston, wherein when viewed in section orthogonal to an extension direction of the cylinder hole, the cylinder hole has an elliptical shape (paragraph [0091]) including inner circumferential surfaces parallel to a plurality of surfaces constituting the body 136, the piston has an elliptical outer edge having a shape corresponding to a shape of the cylinder hole accommodating the piston and partitions the cylinder hole into a head-side cylinder chamber 142 and a rod-side cylinder chamber 144, the body is cut off so that one surface (figure 12) of the plurality of surfaces constituting the body has a stepped shape, and a solenoid valve 124 configured to switch between supply of pressurized fluid to the head- side cylinder chamber 142 or the rod-side cylinder chamber 144 and discharge of the pressurized fluid from the head-side cylinder chamber 142 or the rod- side cylinder chamber 144 is disposed in a space formed by cutting off the body, and the solenoid valve 124 is disposed inside a virtual outer shape (figure 12) defined by most-protruding faces in the respective surfaces, (claim 10) the cylinder hole further includes an inclined inner circumferential surface inclined (curved inclined surface of the elliptical shape) with respect to the surfaces when viewed in section orthogonal to the extension direction of the cylinder hole, and the body includes a fastener hole (see annotated figure 13 below) configured to be used to 

    PNG
    media_image1.png
    597
    732
    media_image1.png
    Greyscale

Kazama et al. does not disclose a polygonal shaped cylinder hole and corresponding polygonal outer edge of the piston.
SMC Corporation teaches for a fluid pressure cylinder with a body having a rectangular parallelepiped shape with a cylinder hole 12, a piston 18 movably accommodated in the cylinder hole, and a piston rod 20 secured to the piston, wherein when viewed in section orthogonal to an extension direction of the cylinder hole, the cylinder hole has an polygonal (hexagonal) shape (Figures 8 and 9) including inner circumferential surfaces parallel to a plurality of surfaces constituting the body, the piston has a polygonal (hexagonal) outer edge having a shape 
Since Kazama et al. and SMC Corporation are both in the same field of endeavor the purpose disclosed by SMC Corporation would have been recognized in the pertinent art of ***.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the shape of the cylinder hole and outer edge of the piston used by Kazama et al. to be a polygonal shape for the purposes of increasing the thrust while reducing the length of the cylinder.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other non-circular fluid pressure cylinders with fastener holes.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The improvement comprises the thicker second wall portion including a channel selector configured to switch the channels through which the pressurized fluid flows.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner,